

116 HR 5093 IH: West Los Angeles VA Campus Improvement Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5093IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the West Los Angeles Leasing Act of 2016 to provide for the treatment of proceeds from
			 seized or forfeited assets in connection with certain third-party land
			 use, and for other purposes.
	
 1.Short titleThis Act may be cited as the West Los Angeles VA Campus Improvement Act of 2019. 2.Treatment of proceeds from seized or forfeited assets under West Los Angeles Leasing Act of 2016 (a)In generalSubsection (d) of section 2 of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 38 U.S.C. 101 note), is amended to read as follows:
				
					(d)Revenues from leases at the campus
 (1)In generalAny funds received by the Secretary under a lease described in subsection (b) shall be credited to the applicable Department medical facilities account and shall be available, without fiscal year limitation and without further appropriation, exclusively for the renovation and maintenance of the land and facilities at the Campus.
 (2)Treatment of proceeds from seized or forfeited assetsProceeds from any seized or forfeited assets, and any restitution paid, in connection with any third-party land use at the Department of Veterans Affairs West Los Angeles Campus in Los Angeles, California, shall be considered funds received under paragraph (1)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to funds received by the Secretary of Veterans Affairs after the date of the enactment of the West Los Angeles Leasing Act of 2016 (Public Law 114–226; 38 U.S.C. 101 note).
			